Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 1 of 30 PageID #: 3860




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

    MARIO ORTEGA,                             )
                                              )
          Plaintiff(s),                       )
                                              )
          vs.                                 )       Case No. 4:18 CV 1576 DDN
                                              )
    CITY OF ST. LOUIS, et al.,                )
                                              )
          Defendant(s).                       )

                                 MEMORANDUM AND ORDER

         This action is before the Court on defendants’ Motion to Dismiss (Doc. 106) plaintiff’s
Third Amended Complaint (Doc. 104). The parties have consented to the jurisdiction of the
undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the reasons set
forth below, the motion to dismiss is sustained in part and otherwise denied.
I.       BACKGROUND

         In 2018, plaintiff Mario Ortega, Ph.D., commenced this action after the St. Louis
Metropolitan Police Department (“SLMPD”) arrested him and others on September 17, 2017.
Plaintiff twice-amended his complaint and the parties engaged in extensive discovery to identify
unnamed Doe defendants. His current, Third Amended Complaint alleges various claims under 42
U.S.C. § 1983 (Counts 1, 2, 3, 4, 12, and 13) and under Missouri state law (Counts 5, 6, 7, 8, 9,
10, 11, and 14). At the conclusion of this discovery, plaintiff filed his Third Amended Complaint
and defendants moved to dismiss. Plaintiff asserts the stated claims in the following Counts in his
Third Amended Complaint:
         Count 1:       Unreasonable seizure under the Fourth and Fourteenth Amendments
         against the defendant officers 1;




1
 The Third Amended Complaint defines “defendant officers” as defendants Lt. Col. Gerald
Leyshock; Lts. Timothy Sachs, Scott Boyher, and Bill Kiphart; Major Daniel Howard; Sergeants
Randy Jemerson, Brian Rossomanno, and Matthew Karnowski; and Officers Stephen Walsh,
Matthew Burle, and Jarred Thacker. (Doc. 104 at 1 n. 1; ¶¶ 12-20.)
                                                  1
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 2 of 30 PageID #: 3861




       Count 2:       Violations of free speech, press, association, and assembly under the
       First and Fourteenth Amendments against the defendant officers;

       Count 3:       Conspiracy to violate civil rights against the defendant officers and
       defendant Lt. Col. Lawrence O’Toole;

       Count 4:       Failure to train, discipline, and supervise, and an unconstitutional
       custom of unconstitutional seizures and using excessive force against defendant
       City of St. Louis;

       Count 5:        Assault against the defendant officers;

       Count 6:        False arrest against the defendant officers;

       Count 7:     Abuse of process against the defendant officers and defendant Lt.
       Col. Lawrence O’Toole;

       Count 8:        Malicious prosecution against the defendant officers and defendant
       O’Toole;

       Count 9:        Intentional infliction of emotional distress against the defendant
       officers;

       Count 10:       Negligent infliction of emotional distress against the defendant
       officers;

       Count 11:     Vicarious liability under the City of St. Louis Charter against
       defendants O’Toole and Charlene Deeken, Director of Public Safety for the City of
       St. Louis;

       Count 12:      Excessive force under the Fourth and Fourteenth Amendments
       against the defendant officers;

       Count 13:      Failure to intervene in the use of excessive force against the
       defendant officers and defendant O’Toole; and

       Count 14:       Battery against defendant officers.

       Defendants seek to dismiss the Third Amended Complaint for several reasons including
the failure to state a claim upon which relief can be granted. The individual defendants also assert
they are entitled to qualified immunity on the counts asserting violations of § 1983 and to official
immunity for the state law claims.
       For purposes of this Motion to Dismiss, the Court must accept as true the following facts
as alleged in the Third Amended Complaint. Great Rivers Habitat All. v. Fed. Emergency Mgmt.
Agency, 615 F.3d 958, 988 (8th Cir. 2010).

                                                 2
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 3 of 30 PageID #: 3862




          In September 2017, after a bench trial, a Missouri Circuit Court judge acquitted then-police
officer Jason Stockley of the charge of first-degree murder of Anthony Lamar Smith. In response,
public protests took place in St. Louis and surrounding communities. SLMPD officers responded
to several protests in military-like tactical dress with helmets, batons, and full-body riot shields.
They carried chemical agents including tear gas, skunk, inert smoke, pepper gas, pepper pellets,
xylyl bromide, and other similar substances. This response differed from SLMPD’s appearance
at other un-permitted protests where police officers themselves were not the subject of the protest,
including an anti-Donald Trump march on November 13, 2016, the St. Louis Women’s March on
January 21, 2017, the St. Louis LGBTQIA March and Rally on February 22, 2017, and the St.
Louis March for Science on April 22, 2017. 2
          Plaintiff alleges that the protests over Mr. Stockley’s acquittal (“the Stockley protests”),
the vast majority of protestors and protest activity were non-violent and confined to peaceful
marching and chanting. At the following times and locations, SLMPD officers deployed chemical
agents without warning against individuals who were observing, recording, or participating in the
protest activity:
          a.     September 15, near the intersection of Clark and Tucker Avenues;
          b.     September 15, near the intersection of McPherson and Euclid Avenues;
          c.     September 15, near the intersection of Waterman and Kingshighway Boulevards;
          d.     September 15, near the intersection of Lindell and Euclid Avenues;
          e.     September 15, near the intersection of Euclid and Maryland Avenues;
          f.     September 15, near the intersection of Lindell and Kingshighway Boulevards;
          g.     September 15, near the intersection of Euclid Avenue and Pershing Place;
          h.     September 15, on Hortense Place;
          i.     September 17, near the intersection of Tucker Boulevard and Washington Avenue;
                 and
          j.     September 29, outside of Busch Stadium. (Doc. 104 at ¶ 28.)
          Before the Stockley protests, in October 2014, SLMPD officers fired chemical agents at
protestors on south Grand Avenue. In November 2014, officers again fired chemical agents at




2
    Hereinafter, all dates refer to 2017 unless otherwise indicated.
                                                    3
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 4 of 30 PageID #: 3863




protestors on South Grand as well as into a business where peaceful protestors had congregated.
SLMPD officers refused to allow the protestors to leave.
       In December 2014, a judge of this Court issued a temporary restraining order (“TRO”)
enjoining the SLMPD from enforcing any rule, policy, or practice that grants law enforcement
officials the authority or discretion to use chemical agents to disperse groups who are engaged in
peaceful, non-criminal activity without first issuing clear warnings that chemical agents will be
used, providing individuals sufficient opportunity to exit the area, minimizing the impact of the
chemical agents on those complying with law enforcement commands, and ensuring there is a
means of safe egress from the area. The Court also enjoined the SLMPD from using chemical
agents on individuals engaged in peaceful, non-criminal activity for the purpose of frightening or
punishing the individuals for exercising their constitutional rights. Templeton v. Dotson, No. 4:14
CV 2019, 2014 WL 13650910 at *3 (E.D. Mo. Dec. 11, 2014).
       In 2015, the City of St. Louis (“the City”) entered into a settlement agreement in that case
agreeing to the same terms as the TRO with the exception that the SLMPD does not need to follow
these rules when a situation turns violent, persons at the scene present an imminent threat of bodily
harm to persons or damage to property, or when law enforcement officials must defend themselves
or other persons or property against that imminent threat. Id., 2015 WL 13650910 at *1-2.
       Plaintiff alleges in the instant case that less than two months after entering into this
settlement, the SLMPD began to violate the agreement. On May 19, 2015, SLMPD officers used
chemical agents, without warning, against peaceful, non-criminal protestors who were protesting
the St. Louis Circuit Attorney’s office’s refusal to charge an SLMPD officer for killing an African
American man. On August 19, 2015, a protest took place after SLMPD officers killed an African
American man in the Fountain Park neighborhood. Officers indiscriminately used chemical agents
without giving an audible and intelligible warning at the intersection of Walton Avenue and Page
Boulevard. Plaintiff alleges an identified witness testified officers fired chemical agents at her
without giving her an opportunity to leave. Officers continued to fire chemical agents at people
fleeing the area and fired them at people peacefully standing on their own properties. Thirty
minutes after the protests ended, SLMPD officers returned and fired chemical agents at this witness
while she was standing on her own property.
       On July 21, 2017, SLMPD officers used chemical agents against individuals protesting the
treatment of detainees in the St. Louis Medium Security Jail. Although a few individuals did

                                                 4
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 5 of 30 PageID #: 3864




engage in unlawful activity earlier in the night, SLMPD officers pepper sprayed many individuals
who were not involved in criminal activity or who were not at the same location as the criminal
activity.
        According to testimony Police Sgt. Rossomanno gave in a federal court hearing, on
September 17, between 8:00 p.m. and 9:00 p.m., a handful of individuals broke windows and
destroyed flowerpots on the 900-1100 blocks of Olive Street in downtown St. Louis. SLMPD
officers arrested several individuals for this conduct. There is no evidence plaintiff Ortega was in
any way involved in the destruction of property.
        Plaintiff alleges that defendant Lt. Col. Leyshock was the incident commander directing
all of the supervisors, including the other named defendants. Lt. Sachs was in direct command of
the officers in tactical gear. At approximately 8:48 p.m., a small number of protestors were ordered
to disperse and were told they could “be subject to arrest and/or chemical munitions.” A second
dispersal order was given at 8:51 p.m. Plaintiff Ortega was not present for either of these orders.
Sgts. Rossomanno and Jemerson directed people to the intersection of Washington Avenue and
Tucker Boulevard (hereinafter “Washington and Tucker”), where defendants had already decided
they would kettle, pepper spray, beat, and arrest Ortega and others. These dispersal orders could
not be heard or understood by other police officers, much less by civilians. Lt. Sachs testified in
federal court that he heard some sort of order being given, but he could not make out “exactly what
was being said.”
        Over the next two or more hours, SLMPD officers began blocking roads and directing
civilians to Washington and Tucker. After speaking to Lts. Boyher, Major Howard relayed
information to Lt. Col. Leyshock. Lt. Sachs created a plan to arrest everyone present. He presented
the plan to Lt. Col. Leyshock who approved it. The plan was to not let anyone leave that was in
the vicinity of Washington and Tucker. Sgt. Karnowski, and the officers under his command,
began to push the protestors north towards Washington and Tucker. He testified that he determined
the protest that evening was an unlawful assembly.
        Plaintiff Ortega alleges Lt. Col. Leyshock, Lt. Sachs, and Sgts. Rossomanno and Jemerson
knew or should have known that this plan to kettle people and arrest them, merely for being
present, would result in arrests without probable cause and the unjustified use of force to effectuate
those arrests. The area includes many condominiums, apartment buildings, and businesses,
including restaurants and bars. Around 11:15 p.m., SLMPD officers began forming into lines.

                                                  5
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 6 of 30 PageID #: 3865




This was nearly three hours after the windows and flowerpots were broken, and many blocks away
from the damaged businesses. The SLMPD’s Civil Disobedience Team appeared at the scene.
       Plaintiff alleges that a line of officers extended across the street and sidewalk on
Washington one block west of Tucker. Another line of officers extended across the street and
sidewalk on Tucker one block north of Washington. A third line of officers extended across the
street and sidewalk on Tucker one block south of Washington. All three lines of officers wore
military-like tactical dress, including helmets. They carried long wooden batons and full-body riot
shields. A fourth line of officers extended across the street and sidewalk on Washington one half
block east of Tucker. The four lines began to approach Washington and Tucker.
       Plaintiff alleges that without instruction or warning, officers surrounded residents, business
patrons, protestors, observers, and members of the press, cutting off all exits, and preventing the
people inside the area from leaving. As they approached, officers began banging batons against
their riot shields and the street. Citizens approached officers and asked to be let past. Officers
responded by screaming, “Get back!” The officers trapped everyone who was within a one-block
radius of Washington and Tucker. This is a tactic known as “kettling.” Officers kettled a wide
variety of innocent citizens, including self-admitted protestors, residents who live in the area,
people visiting businesses, reporters, documentarians, and homeless persons. The officers even
grabbed an African American male who was outside of the kettle and threw him into the kettle.
       Individuals in the kettle approached the line of bicycle officers with their hands up. The
bicycle officers jabbed at the individuals, using their bicycles as battering rams. Some supervisors,
including Sgt. Karnowski and Lt. Kiphart, used pepper spray against peaceful citizens who were
complying with police orders, to the extent any orders were given. Their actions caused plaintiff
Ortega to be very fearful.
       At the start of the kettle, a few people in the crowd peacefully stood with their hands up in
front of the officers. Sgt. Karnowski used pepper spray against them. At no time was Sgt.
Karnowski in any danger because he was standing safely with a line of bicycle officers between
him and the citizens. All of his actions were documented on a video camera strapped to his helmet.
Sgt. Karnowski’s actions gave tacit approval to other officers to engage in the same behavior. This
created a domino effect of the use of force on Ortega and others arrested that evening.
       Almost instantly after being pepper sprayed, individuals in the kettle put their hands in the
air as a sign of peaceful surrender. Many laid prostrate on the ground. Others sat down. Those

                                                 6
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 7 of 30 PageID #: 3866




who could not sit down, because of how many people were inside the kettle, got as close to the
ground as possible. Video evidence shows none of the individuals inside the kettle acted violently
or aggressively, and yet, officers repeatedly doused them with chemical agents without warning.
Lt. Kiphart attacked a journalist holding a camera with pepper spray from a “fogger” which he
also sprayed indiscriminately into the crowd. Moments later, Officer Burle deployed another
fogger blast towards the same journalist and those sitting near him, hitting the journalist in the face
with pepper spray.
       Plaintiff alleges that many of the persons later arrested were kicked, beaten, and dragged.
Some individuals were wearing goggles because they feared the deployment of chemical agents,
based on the SLMPD’s prior behavior against peaceful protestors. Others found paper masks on
the ground, or other objects, to protect themselves. Officers roughly removed the goggles of some
individuals and sprayed them directly in the face. Some officers screamed derogatory and
homophobic epithets at individuals as they were being arrested.
       Sgts. Jemerson and Rossomanno, and other supervisors, were within arms-length of
officers pepper spraying and beating peaceful and compliant citizens. Rather than instructing those
officers to stop, they took control of the situation and directed the officers’ actions. Officers used
hard, plastic zip ties to arrest all of the individuals. Months later, individuals continued to suffer
from pain and numbness in their hands due to the tightness of the zip ties. Over 100 people were
arrested that night. During and after the arrests, officers were observed high-fiving each other,
smoking celebratory cigars, taking selfies on their personal phones with arrestees against the
arrestees’ wills, and chanting, “Whose Streets? Our Streets!” An anonymous person posted a
celebratory photo of police officers on Twitter that night.
       Plaintiff alleges that the coordinated actions of the officers in circling the individuals into
the kettle and the systematic disbursement of chemical agents made clear that these tactics were
planned and that senior SLMPD officials had notice of and sanctioned the conduct of defendants.
Defendants’ actions did not occur randomly. They decided beforehand that they would make an
example of the arrestees in an attempt to scare other citizens from exercising their First
Amendment rights to protest the SLMPD’s actions. Officers hid their identities from observers
and citizen arrestees, including plaintiff Ortega, by obscuring their identities and intentionally
failing to record which officers seized or interacted with each arrestee. They did so to scare and
intimidate observers, terrorize the citizen arrestees, avoid any department accountability, avoid

                                                  7
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 8 of 30 PageID #: 3867




any civil or criminal legal responsibility, and to help fellow officers avoid identifying wrongdoers
following the incidents.
       The next day, Lt. Col. O’Toole, the SLMPD Acting Chief, reinforced the City’s ratification
of the defendants’ actions when he said, “I’m proud to say the City of St. Louis and the police
owned the night,” while standing next to St. Louis Mayor Lyda Krewson. Mayor Krewson further
validated the defendants’ actions when she thanked the officers “for the outstanding job they have
been doing over the last three days.” She added that she fully supported the actions of the officers.
       After the arrests, the United States Attorney’s Office brought indictments in federal court
against five SLMPD officers for the beating of an undercover police officer on September 17.
Emails quoted in the indictment show that the officers were informed ahead of time that they would
be deployed wearing military-like tactical dress to conceal their identities in order to beat
protestors. Plaintiff alleges this is what occurred to him, under the direct supervision and control
of Lt. Col. Leyshock, Lts. Boyher and Sachs, and Sgts. Jemerson, Karnowski, and Rossomanno.
The indictment quoted text messages between officers about the mass arrest on September 17.
       The SLMPD and the City’s Correctional Staff failed and/or refused to follow its own policy
regarding prisoner medical care when they did not provide any medical care to any of the people
pepper sprayed and arrested. At no time between their arrest and release, did any police officer,
or other city official, provide an arrestee with medical care, or give them anything to wash the
chemical agents out of their eyes, or off their bodies or clothes.
       Upon their release, the arrestees were given summonses stating that they had been charged
with “failure to disperse.” The summonses instructed them to appear at St. Louis City Municipal
Court on October 18, 2017. They were charged even though officers provided no way to leave,
denied repeated requests to be allowed to leave, and kettled the individuals. In at least one case,
SLMPD officers threw a person from outside the kettle, into the kettle, and then arrested the person
for failure to disperse. The SLMPD’s press release stated, “[m]any of the demonstrators were
peaceful, however after dark, the agitators outnumbered the peaceful demonstrators and the unruly
crowd became a mob. Multiple businesses also sustained property damage and one officer suffered
a serious injury.” The SLMPD failed to mention in its press release that the “one officer who
suffered a serious injury” was an undercover officer who was pepper sprayed and beaten by fellow
SLMPD officers. The SLMPD also publicly released the addresses of the arrestees. As Judge
Perry observed after a preliminary injunction hearing in Ahmad v. St. Louis, No. 4:17 CV 2455,

                                                  8
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 9 of 30 PageID #: 3868




concerning the same kettling event, the video evidence “shows no credible threat of force or
violence to officers or property in this mixed commercial and residential area.”
       On October 13, the City Counselor’s office issued a letter to arrestees stating, “[a]s of
today, the City Counselor is still reviewing the evidence against you in order to decide whether or
not to file charges and it is not anticipated that this decision will be made prior to October 18,
2017. Therefore, you are released from any obligation to appear in Municipal Court on October
18, 2017, in connection with the offense being considered. After a review of the matter is
completed, should a decision be made to file charges against you, you will be notified by mail of
that decision and advised when and where to appear to defend against those charges.”
       On November 15, in Ahmad v. St. Louis, No. 4:17 CV 2455, Judge Perry barred the SLMPD
from using many of the tactics described in the instant complaint. Judge Perry found that “[p]rotest
activity began shortly after the announcement of the verdict on the morning of September 15.
Protestors assembled in front of the state courthouse downtown near Tucker and Market streets.
They did not have a permit to protest because the City of St. Louis does not require, and will not
provide, a permit for protests.” Judge Perry further found that on September 17, there was some
property damage downtown, but Lt. Sachs “testified that he was unaware of any property damage
occurring in the downtown area after 8:30 p.m.” Judge Perry then found that Sgt. Rossomanno
gave a dispersal order before 10:00 p.m., but “this order did not specify how far protestors had to
go to comply with the directive to leave the area.” Judge Perry noted that Lt. Sachs “could not say
‘exactly how far would be enough’ to comply with this, or any, dispersal order.”
       Judge Perry also stated Lt. Sachs “testified that around 10:00 p.m. the decision was made
to make a mass arrest of people remaining in the area of Tucker and Washington, which is three
to four blocks away from where the earlier dispersal order was given.” Yet, the SLMPD continued
to “freely allow[] people ingress into the area after the initial dispersal order was given.” The last
known dispersal order was given approximately 45 minutes before the mass arrests began, but
approximately 45 minutes after the SLMPD made the decision to conduct a mass arrest. This final
dispersal order was given approximately two blocks south of Washington and Tucker. The order
was, “You are being ordered to disperse from the area of Locust and Tucker by walking north on
Tucker or west on Locust.” By complying with the order and moving north on Tucker, as directed,
citizens were forced to the intersection of Washington and Tucker, which SLMPD had designated



                                                  9
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 10 of 30 PageID #: 3869




 as the mass arrest location. Even though citizens complied with the order, officers arrested them
 for failure to comply.
        Judge Perry found that at 11:30 p.m., the SLMPD began a mass arrest even though video
 evidence presented to the Court “does not show a large crowd congregating in the streets” and
 “[n]o violent activity by protestors can be observed on the video.” The “scene appears calm and
 most people appear relaxed.” The only signs of disobedience are “four to five individuals” sitting
 on Tucker, which was closed, and a small group of people yelling at the police. The video was
 taken from approximately 10:45 p.m. until the time of the arrests at 11:30 p.m. The video “shows
 an unidentified officer walking around with a hand-held fogger shooting pepper spray at the
 arrestees, who all appear to be on the ground and complying with police commands. This officer
 issues no verbal commands to any arrestee, and no arrestee on the video appears to be resisting
 arrest. The video shows other officers shouting at people on the ground and making threatening
 gestures at them with mace. An unidentified (person) lying face down on the ground is picked up
 by his feet by two officers and dragged across the pavement.” Judge Perry made a series of
 findings of fact and conclusions of law in support of the preliminary injunction in Case No. 4:17
 CV 2455, at Doc. 58., pgs. 36-45.
        Plaintiff alleges senior officials of the SLMPD, including defendants Leyshock, Boyher,
 Sachs, Jemerson, Karnowski, and Rossomanno, directed such actions and conduct and/or tacitly
 accepted and encouraged such conduct by not preventing officers from engaging in such conduct
 and by not disciplining them when they engaged in such conduct. At no point since the mass arrest
 has the SLMPD Internal Affairs Division done an internal investigation of any kind into the
 numerous citizen complaints filed following the kettling incident.
        On September 17, plaintiff Ortega decided to observe one of the many protests following
 the Stockley verdict. Ortega and his colleague, Dillan Newbold, arrived downtown around 10:30
 p.m. They approached the intersection of Tucker and Locust, hoping to see the protests. However,
 the protests had largely dispersed by that time. Plaintiff Ortega observed a small group of people
 walking toward the area near Washington and Tucker, so he followed them. He did not hear any
 dispersal orders.
        At the intersection, at approximately 11:15 p.m., plaintiff Ortega noticed that officers on
 bicycles in the area began to chant while organizing and forming a line east of the crowd on
 Washington. Seeing this, Ortega and Newbold attempted to leave the area, walking south on

                                                10
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 11 of 30 PageID #: 3870




 Tucker, and turning west on St. Charles Street. As they walked, they saw officers beating civilians
 with batons and spraying them with chemical agents. Ortega and Newbold emerged from St.
 Charles onto Washington and found there was no exit from the perimeter of officers encircling
 Washington and Tucker. They were surrounded by rows of officers.
        Officers in three of the rows wore riot gear, including helmets, shields, and batons. One
 officer directed plaintiff Ortega and Mr. Newbold east, toward the row of officers carrying
 bicycles. They went towards the officers thinking it was toward the exit. The officers aggressively
 pushed their bicycles at them, instead of letting them leave. Mr. Newbold attempted to record the
 officers. He was wearing goggles and an officer pulled them off his face and then pepper sprayed
 him. Plaintiff Ortega heard Mr. Newbold tell the officer he could not do this and that he, Mr.
 Newbold, knew his rights. Two additional officers then grabbed Mr. Newbold. Ortega watched
 the officers pepper spray Newbold and throw him to the ground. Plaintiff Ortega attempted to
 record as well, but was unable to do so.
        Plaintiff Ortega alleges he heard an officer yell to Newbold, “Don’t touch your fucking
 phone!” Lt. Kiphart then sprayed plaintiff Ortega with pepper spray. Ortega lay on his stomach,
 writhing in pain, when he was ordered to put his hands up. He rose to a kneeling position to
 comply, and Officer Burle immediately pepper sprayed him again. Ortega covered his face with
 his hat and lay back on the ground. At least fifteen people around him suffered the same treatment.
 While on the ground, Officer Thacker told plaintiff Ortega to roll onto his stomach. As he went
 to do so, Officer Thacker kicked Ortega in his left ribs. Plaintiff Ortega felt a sharp pain in the
 center of his back as Officer Thacker forcefully jammed a knee and pushed all of his weight into
 Ortega’s back while applying extremely tight, painful zip ties to his wrists.
        An unidentified officer pulled plaintiff Ortega up by his tied wrists, causing excruciating
 pain in both of his shoulders, neck, and lower back. A different unidentified officer ignored
 Ortega’s complaint that the zip ties were causing intense pain, moved Ortega from the intersection,
 and told him to sit down along a wall with other arrestees. No one assisted Ortega in getting to
 the ground safely, and he landed forcefully. Officer Walsh, plaintiff Ortega’s arresting officer,
 tightened the zip cuffs more after Ortega complained of pain. Due to prior surgeries on Ortega’s
 left wrist, the zip ties caused severe pain and lasting damage.
        At approximately 12:30 a.m., plaintiff Ortega boarded a bus, along with other detainees,
 and officers shuttled him to the Justice Center. Due to the number of individuals in the holding

                                                  11
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 12 of 30 PageID #: 3871




 cell, any movement caused Ortega and the others in the cell to tear up anew, from the
 overwhelming pepper spray still on their bodies and clothing. In the holding cell, plaintiff Ortega
 was unable to sleep. He was zip tied for several hours there, further exacerbating his wrist,
 shoulder, and back injuries, and his emotional trauma.
 II.    STANDARD
        Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss all or part of
 a complaint for its failure to state a claim upon which relief can be granted. To overcome a motion
 to dismiss under Rule 12(b)(6) a complaint must include “enough facts to state a claim to relief
 that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To meet the
 plausibility standard, the complaint must contain “more than labels and conclusions.” Id. at 555.
 Such a complaint will “allow[] the court to draw the reasonable inference that the defendant is
 liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and will state a
 claim for relief that rises above mere speculation. Twombly, 550 U.S. at 555.
        In reviewing the pleadings under this standard, the Court must accept all of plaintiff’s
 factual allegations as true and draw all inferences in the plaintiff’s favor, but the Court is not
 required to accept the legal conclusions the plaintiff draws from the facts alleged. Retro Television
 Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir. 2012). The Court
 additionally “is not required to divine the litigant’s intent and create claims that are not clearly
 raised, . . . and it need not conjure up unpled allegations to save a complaint.” Gregory v. Dillard’s,
 Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en banc) (citations omitted).
 III.   DISCUSSION
        Defendants assert several arguments in support of their motion to dismiss. They claim they
 are entitled to qualified immunity on plaintiff Ortega’s § 1983 claims under the First and Fourth
 Amendments, that the § 1983 civil conspiracy claim is barred by the intracorporate conspiracy
 doctrine, that the state law claims are barred by official immunity or are insufficient as a matter of
 law, and that the Monell claim against the City fails to allege an unconstitutional custom.
 Defendants also ask the Court to decline supplemental jurisdiction over plaintiff’s claim under the
 City’s Charter. Before addressing the parties’ substantive arguments, the Court must first address
 defendants’ request that the Court consider exhibits attached to plaintiff’s prior complaints.




                                                   12
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 13 of 30 PageID #: 3872




         A.      Exhibits Attached to Earlier Complaints
         The Motion to Dismiss challenges plaintiff’s Third Amended Complaint. Unlike his prior
 complaints, plaintiff Ortega did not attach any exhibit to this complaint. Defendants assert the
 Court should still consider, for the purposes of this motion, certain exhibits attached to the prior
 complaints, by finding them necessarily embraced by the Third Amended Complaint, or by taking
 judicial notice of them. The exhibits referenced by defendants are the transcript from the
 preliminary injunction hearing in Ahmad, a declaration from Sgt. Rossomanno filed in Ahmad, and
 a video of the kettling.
         The Court cannot consider the exhibits attached to the earlier complaints. “When a plaintiff
 files an amended complaint, the original complaint is superseded and has no legal effect.” Thomas
 v. United Steelworkers Local 1938, 743 F.3d 1134, 1139 (8th Cir. 2014); see also Hoefling v. City
 of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016) (“[W]hen [plaintiff] filed the second amended
 complaint, the first amended complaint (and its attached exhibits) became a legal nullity.”).
 Plaintiff abandoned the exhibits attached to the earlier complaints by not including them in the
 current complaint, which does not include any exhibit. While a court may consider documents
 necessarily embraced by a complaint, but not attached, it may only do so for “documents whose
 contents are alleged in a complaint and whose authenticity no party questions.” See Ryan v. Ryan,
 889 F.3d 499, 505 (8th Cir. 2018). For example, the contract in a contract dispute, or an EEOC
 complaint in a discrimination case. In this case, defendants ask the Court to consider alleged
 testimony, not written documents. Defendants argue that the testimony is now a “document”
 because it is in transcript form. Defendants do not point the Court to any authority, nor is the Court
 able to find any authority, saying such or allowing the Court to consider on a motion to dismiss a
 party’s prior testimony in a separate case.
         Nor will the Court take judicial notice of the content of the exhibits. Federal Rule of
 Evidence 201(b) allows a court to take judicial notice of “a fact that is not subject to reasonable
 dispute” either because it is generally known within the court’s jurisdiction or because it “can be
 accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
 The facts defendants ask the Court to take judicial notice of, such as the “crowd had disregarded
 repeated orders to disperse,” are disputed by plaintiff, as he alleges the exact opposite in the current
 complaint. While the Court could take judicial notice that a certain person testified at a court
 hearing, it is inappropriate for the Court to take judicial notice of the contents of a person’s

                                                   13
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 14 of 30 PageID #: 3873




 testimony at a contested hearing. The Court will not consider defendants’ requested exhibits in
 deciding this motion to dismiss. The Court now turns to defendants’ substantive arguments.
         B.      Qualified Immunity
         Defendants assert they are entitled to qualified immunity on plaintiff’s § 1983 claims under
 the First and Fourth Amendments. Qualified immunity protects governmental officials from civil
 liability if “their conduct does not violate clearly established statutory or constitutional rights of
 which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
 Officials are entitled to qualified immunity unless a plaintiff can show “(1) a deprivation of a
 constitutional right, and (2) that the right was clearly established at the time of the deprivation.”
 Robbins v. City of Des Moines, 984 F.3d 673, 678 (8th Cir. 2021). A court may address either
 inquiry first. Id.
         “To be clearly established, the ‘contours of the right must be sufficiently clear that a
 reasonable official would [have understood] that what he is doing violates that right.” Quraishi v.
 St. Charles Cty., Mo., 986 F.3d 831, 835 (8th Cir. 2021) (quoting Anderson v. Creighton, 483 U.S.
 635, 640 (1987)). The law, at the time of the alleged violation, must give officials “‘fair warning’
 their conduct was unlawful.” Id. (quoting Sisney v. Reisch, 674 F.3d 839, 845 (8th Cir. 2012)).
 Although there may be the “rare obvious case” where it is clear the officer’s conduct is unlawful
 without precedent addressing a similar circumstance, most cases will require precedent, controlling
 authority, or a robust consensus of cases of persuasive authority finding the conduct at issue is
 unconstitutional. Id.
                 i.      Arrest of Plaintiff Ortega
         In Count 1, plaintiff Ortega alleges the defendant officers arrested him without probable
 cause in violation of the Fourth Amendment. He also alleges the defendant officers’ use of kettling
 without warning was an unreasonable seizure. Plaintiff alleges the defendant officers violated his
 rights to assemble and to free speech when they kettled and arrested him. The defendant officers
 argue they had probable cause to arrest plaintiff so they did not violate his constitutional rights.
         “A warrantless arrest is consistent with the Fourth Amendment if it is supported by
 probable cause and an officer is entitled to qualified immunity if there is at least ‘arguable probable
 cause.’” Ulrich v. Pope Cty., 715 F.3d 1054, 1059 (8th Cir. 2013) (quoting Borgman v. Kedley,
 646 F.3d 518, 522-23 (8th Cir. 2011)). “Probable cause exists when the totality of facts known at
 the time of the arrest would justify a reasonable person in believing that the individual has

                                                   14
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 15 of 30 PageID #: 3874




 committed or is committing an offense.” Hosea v. City of St. Paul, 867 F.3d 949, 955 (8th Cir.
 2017). “Arguable probable cause exists even when an officer mistakenly arrests a suspect
 believing the arrest is based in probable cause if the mistake is objectively reasonable.” Id.
 (internal quotations omitted). A plaintiff asserting a retaliatory arrest claim under the First
 Amendment must plead and prove the absence of probable cause for the arrest. Nieves v. Bartlett,
 139 S. Ct. 1715, 1724 (2019). Thus, for his claims of unlawful seizure and retaliatory arrest,
 plaintiff must show the defendant officers did not have probable cause to arrest him.
        While probable cause for an arrest is generally focused on the one arrestee’s actions, law
 enforcement officers may arrest a large group of individuals if the officers have probable cause
 that the group is committing a crime and acting as a unit. See Bernini v. City of St. Paul, 665 F.3d
 997 (8th Cir. 2012). In Bernini, during protests in St. Paul, Minnesota, there were various reports
 of property damage around the City. Id. at 1001. Consequently, after the protest permits expired,
 the police commander ordered that no one be allowed to enter the downtown area. Id. A large
 group attempted to move towards downtown and officers blocked them. Id. The officers ordered
 the group to back up and deployed stinger blast balls against them. Id. Officers reported numerous
 objects were thrown at them. Id. The crowd grew in size and started chanting in unison and yelling
 profanities. Id. The officers continued to use non-lethal munitions to keep the crowd moving
 away from downtown. Id. at 1002. Officers decided to encircle the crowd in a park. Id. They
 announced everyone was under arrest and for everyone to sit down with their hands on their heads.
 Id. The officers then attempted to determine who had been at the initial altercation and who were
 innocent bystanders, eventually releasing approximately 200 people and arresting around 160
 others. Id.
        The Eighth Circuit held that the officers had probable cause to conduct the mass arrest
 because the individuals arrested acted as a unit in committing a crime. Id. at 1003-04. The Eighth
 Circuit found the officers could have reasonably concluded that the group had committed a crime
 and were acting as a unit because the individuals donned gas masks and other facial coverings,
 flags waved from within the crowd, several people shouted profanities and taunted the officers,
 members shielded themselves behind two large signs, and members chanted in unison. Id. at 1003-
 04. The Eighth Circuit also noted that the officers did not arrest everyone but attempted to discern
 who had been a part of the initial altercation where the unlawful activity had occurred and who
 had not, releasing approximately 200 people. Id. at 1005.

                                                 15
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 16 of 30 PageID #: 3875




        In its opinion, the Eighth Circuit relied on Carr v. District of Columbia, 587 F.3d 401 (D.C.
 Cir. 2009). In Carr, the D.C. Circuit held that “[a] requirement that the officers verify [] each and
 every member of a crowd engaged in a specific riotous act would be practically impossible in any
 situation involving a large riot, particularly when it is on the move – at night.” Id. Therefore, to
 conduct a mass arrest, and to not have to show particularized probable cause that each individual
 arrested violated the law, the police must show the crowd acted unlawfully as a unit. Id.
        In this case, the defendant officers assert they had probable cause to conduct a mass arrest
 of the group for peace disturbance, unlawful assembly, or refusal to disperse. As it relates to this
 case, in Missouri, a person commits the offense of peace disturbance if he:
        (2) Is in a public place or on private property of another without consent and
        purposely causes inconvenience to another person or persons by unreasonably and
        physically obstructing:

        (a) Vehicular or pedestrian traffic; or

        (b) The free ingress or egress to or from a public or private place.

 Mo. Rev. Stat. § 574.010 (eff. Jan. 1, 2017). A person commits the offense of unlawful assembly
 if he “knowingly assembles with six or more other persons and agrees with such persons to violate
 any of the criminal laws of this state or of the United States with force or violence.” Mo. Rev.
 Stat. § 574.040 (eff. Jan. 1, 2017). A person commits the offense of refusal to disperse “if, being
 present at the scene of an unlawful assembly, or at the scene of a riot, he or she knowingly fails or
 refuses to obey the lawful command of a law enforcement officer to depart from the scene of such
 unlawful assembly or riot.” Mo. Rev. Stat. § 574.060 (eff. Jan. 1, 2017).
        Two other cases from this Court have addressed the mass arrest that occurred on September
 17. The defendant officers ask the Court to follow the holding in Burbridge v. City of St. Louis,
 Missouri, 430 F. Supp. 3d 595 (E.D. Mo. 2019), which found that officers had probable cause to
 conduct the mass arrest. In Burbridge, Judge Clark found the officers had grounds to believe the
 plaintiffs were part of a unit observed violating the law. 430 F. Supp. 3d at 610. He found that
 officers declared the area an unlawful assembly, issued multiple dispersal orders to the crowd, and
 then arrested those who refused to follow the lawful commands of the officers. Id.
        The procedural posture of Burbridge differs significantly from this case. Judge Clark
 decided a motion for summary judgment with proffered evidence. Id. at 604-08. In this case, the
 Court must accept as true, and may only consider, plaintiff’s allegations in his Third Amended

                                                  16
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 17 of 30 PageID #: 3876




 Complaint. In Burbridge, the undisputed facts included individuals throwing rocks and other
 objects at officers, and the officers giving dispersal orders through a public address system. Id. at
 605. The Third Amended Complaint does not include any such allegations.
        The factual allegations in this case more closely align with those in Baude v. City of St.
 Louis, 476 F. Supp. 3d 900 (E.D. Mo. 2020). The events in Baude concern the same night in
 question, September 17, and the same alleged kettling event. Id. at 907. The plaintiff heard about
 the Stockley protests and decided to act as a neutral observer, documenting protest activity. Id.
 When he arrived at the intersection of Tucker and Locust, police officers ordered everyone to leave
 by walking north on Tucker. Id. The plaintiff obeyed and headed towards Washington. Id.
 Individuals from shops, restaurants, and residential buildings joined the crowd. Id. Officers gave
 no further dispersal orders or other instructions and started confining everyone to the intersection
 of Washington and Tucker. Id. The plaintiff asked an officer where he should go and the officer
 said it was too late to leave. Id. He then asked another officer if he could help, and the officer
 pushed him back into the intersection. Id. at 908. The plaintiff was then sprayed with pepper
 spray, arrested, zip-tied, and lined up against a building. Id.
        Judge Sippel, on a motion for judgment on the pleadings, found these allegations sufficient
 to preclude qualified immunity on the plaintiff’s unlawful seizure claims. Id. at 910. He stated,
 “Plaintiff’s allegations of what occurred at the Washington and Tucker intersection on September
 17, 2017, do not establish that the officers in this case could reasonably have concluded the group
 at the intersection was acting as a unit or violating the law.” Id. He further held the allegations
 showed no credible threat of force or violence to officers or property, there were no reports of
 property damage after 8:30 p.m., and the scene was relatively calm. Id.
        Similarly, in this case, there are no allegations the crowd acted as a unit. There are no
 allegations that the group chanted in unison, moved as a group, carried signs together, or in any
 way acted as if they were a unit. While some vandalism did occur hours before the mass arrest,
 officers ordered that group to disperse and there are no allegations that they did not, that they
 continued to vandalize property, or that they moved as a group towards Tucker and Washington.
 It is not reasonable to assume the group of individuals arrested in mass are the same group that
 engaged in the earlier vandalism when the area includes many businesses, including shops and
 restaurants, as well as residential buildings and the mass arrest occurred two to three hours after
 the vandalism occurred.

                                                  17
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 18 of 30 PageID #: 3877




        Nor are there any allegations to support that those in the group arrested committed any
 crimes. Plaintiff alleges those arrested stood still, with their hands up. No one acted violently or
 aggressively and many asked to be allowed to leave, peacefully. The scene was relatively calm
 before the officers began using chemical agents and deploying force against the group. The
 allegations show no credible threat of force or violence to officers or property, or that any
 individuals were disobeying police orders. Plaintiff’s allegations do not establish that the officers
 in this case could reasonably have concluded that the group was acting as a unit or violating the
 law. Under these alleged facts, the defendant officers could be found to have violated the Fourth
 Amendment by arresting plaintiff, and others, without probable cause.
        The defendant officers also argue they are entitled to qualified immunity because it was
 not clearly established that they could not conduct a mass arrest of a crowd violating traffic laws
 and unlawfully assembling. In 2012, Bernini clearly established that to conduct a mass arrest there
 must be probable cause that the group is committing a crime and acting as a unit. 665 F.3d at
 1003-04. The facts in Bernini are not dissimilar to the general situation presented in this case.
 However, unlike in Bernini, where the crowd chanted together, carried signs together, and waved
 flags together, there are no factual allegations in this case to support the defendant officers’
 contention the group was acting as a unit, or that officers could perceive them to be doing so. Nor
 is it alleged that any of the officers in this case attempted to determine which individuals were part
 of a unit acting unlawfully and which were swept up incidentally, as the officers did in Bernini.
 Because plaintiff’s allegations did not indicate the defendant officers had probable cause to arrest
 plaintiff, and it was clearly established at the time of the mass arrest on September 17, 2017, that
 to conduct a mass arrest, officers must have probable cause the group is committing a crime and
 acting as a unit, they are not entitled to qualified immunity.
        Defendants also argue that the generic allegations found in paragraphs 10, and 12-17 are
 not sufficient to establish the supervisory officers are liable for Counts 1 and 2. Paragraphs 10 and
 12-17 of the Third Amended Complaint describe who the parties are in the action. Those
 allegations alone are not enough to establish a defendant’s liability. However, the remainder of
 the complaint includes specific allegations that individual defendants participated in an unlawful
 arrest of plaintiff. These allegations include that Sgts. Rossomanno, Karnowski and Jemerson
 directed individuals towards Washington and Tucker. (Doc. 104, ¶¶ 49, 53). They observed
 officers pepper spraying and arresting individuals and directed those officers’ actions. Id. at ¶ 94.

                                                  18
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 19 of 30 PageID #: 3878




 Lt. Sachs devised the plan of the mass arrest, Lt. Col. Leyshock approved the plan, and Major
 Howard, Lt. Boyher, and Lt. Col. Leyshock put it in action. Id. at 52, 53, 55. These are sufficient,
 specific allegations to establish these defendants participated in plaintiff’s allegedly unlawful
 arrest.
           Lt. Col. O’Toole, named in paragraph 10, is not named as a defendant in Count 1 or 2 of
 the Third Amended Complaint. Counts 1 and 2 are against “Defendant Officers.” (Doc. 104, pgs.
 33, 34). The complaint defines “Defendant Officers” as the individuals listed in paragraphs 12-
 20. Those paragraphs do not include defendant Lt. Col. O’Toole.
           Finally, defendants argue Lt. Boyher, Sgts. Karnowski, Jemerson, and Rossomanno, and
 the “other defendants” acted on the orders of their superiors, which is entirely reasonable, so they
 are entitled to qualified immunity. The Eighth Circuit has held that it can be objectively reasonable
 for one officer to rely on an assurance of probable cause from another officer. See Bell v. Neukirch,
 979 F.3d 594, 609 (8th Cir. 2020); Ehlers v. City of Rapid City, 846 F.3d 1002, 1010 (8th Cir.
 2017). However, that reliance must be reasonable. Bell, 979 F.3d at 609; Ehlers, 846 F.3d at
 1010. Based on the allegations in the complaint, it would not be reasonable for these officers to
 rely on the assurance of their superiors that the crowd was not disbursing. The allegations indicate
 the officers saw the group acting peacefully, obeying orders, and not committing a crime.
 Furthermore, an individual officer is not entitled to qualified immunity just because his superior
 told him to engage in unconstitutional conduct. See Quraishi v. St. Charles Cty., Mo., 986 F.3d
 831, 837 (8th Cir. 2021) (“Anderson is not entitled to qualified immunity even if his sergeant told
 him to deploy the tear-gas.”). There is no legal support for the proposition that “a government
 official is immune if a superior instructs him to engage in unconstitutional conduct.” Id. The
 defendants are not entitled to qualified immunity simply because they followed orders. The Court
 denies the motion to dismiss Counts 1 and 2.
                  ii.     Excessive Force
           In Count 12, plaintiff Ortega asserts a claim under § 1983 for a violation of his right to be
 free from excessive force under the Fourth Amendment. He alleges the defendant officers used
 excessive force against him when they pepper sprayed him multiple times, kettled him, tied his
 hands too tightly with zip ties, kicked him in the ribs, and pulled him up by his tied hands.
 Defendants argue that plaintiff does not allege the supervisory officers knew other officers were
 using excessive force, and if they did know, it was reasonable for them to believe it was necessary.

                                                    19
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 20 of 30 PageID #: 3879




 They also argue it was not clearly established that the use of pepper spray, tight handcuffing, arm
 twisting, or the brief dragging of an arrestee constitutes anything more than de minimis use of
 force. Thus, they argue they are entitled to qualified immunity.
         “To establish a constitutional violation under the Fourth Amendment’s right to be free from
 excessive force, the test is whether the amount of force used was objectively reasonable under the
 particular circumstances.” Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009).
 The Court considers the claim from the “perspective of a reasonable officer on the scene, rather
 than with the 20/20 vision of hindsight.” Id. “Circumstances relevant to the reasonableness of the
 officer’s conduct include the severity of the crime at issue, whether the suspect poses an immediate
 threat to the safety of the officers or others, and whether he is actively resisting arrest or attempting
 to evade arrest by flight.” Id.
         “Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s
 chambers violates the Fourth Amendment.” Graham v. Connor, 490 U.S. 386, 396 (1989)
 (internal citations and quotations omitted).       “The calculus of reasonableness must embody
 allowance for the fact that police officers are often forced to make split-second judgments – in
 circumstances that are tense, uncertain, and rapidly evolving – about the amount of force that is
 necessary in a particular situation.” Id. at 396-97. “[F]orce is least justified against nonviolent
 misdemeanants who do not flee or actively resist arrest and pose little or no threat to the security
 of the officers or the public.” Brown, 574 F.3d at 499.
         Plaintiff alleges that as he attempted to record the kettling, Lt. Kiphart told him not to touch
 his phone and then sprayed him with pepper spray. As plaintiff lay on the ground in pain, on his
 stomach, he was ordered to put his hands up. When he got to his knees to comply, Officer Burle
 immediately pepper sprayed him again. He covered his face and lay back down. Officer Thacker
 told him to roll over, then kicked plaintiff in the ribs. Officer Thacker then jammed his knee into
 his back, put all of his weight onto plaintiff’s back, and applied extremely tight zip ties to his
 wrists. Another officer then pulled plaintiff up by his wrists, causing excruciating pain in his
 shoulders, neck, and lower back. After plaintiff complained about the zip ties, Officer Walsh
 tightened them more.
         Before addressing the specific uses of force, the Court must first address defendants’
 argument that none of the alleged uses of force against plaintiff constitute Fourth Amendment
 violations because they resulted in no more than de minimis injury to plaintiff. Since 2011, the

                                                    20
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 21 of 30 PageID #: 3880




 Eighth Circuit has made it clear that a de minimis injury does not preclude a Fourth Amendment
 violation. Chambers v. Pennycock, 641 F.3d 898, 906 (8th Cir. 2011); Robinson v. Hawkins, 937
 F.3d 1128, 1136 (8th Cir. 2019) (“While a de minimis injury does not preclude a claim of excessive
 force. . .”). The appropriate inquiry is the nature of the force applied, not the degree of injury
 inflicted. Chambers, 641 F.3d at 906. Defendants’ argument is unavailing.
        Viewing the facts in the light most favorable to plaintiff, the use of pepper spray against
 him was not objectively reasonable. See Quraishi, 986 F.3d at 840 (8th Cir. 2021) (The use of
 pepper spray to arrest an unarmed, compliant suspect can be excessive force). The alleged crimes
 officers were detaining him for were non-violent misdemeanors. There is no indication he was
 fleeing or resisting arrest, that he posed an immediate threat to the officers’ safety, or that he
 disobeyed any officer’s commands. Similarly, under plaintiff’s allegations it was not objectively
 reasonable for Officer Thacker to kick plaintiff in the ribs when he was attempting to comply with
 Officer Thacker’s order to roll over. See Blazek v. City of Iowa, City, 761 F.3d 920, 925 (8th Cir.
 2014) (“A gratuitous and completely unnecessary act of violence is unreasonable and violates the
 Fourth Amendment.”). It also was not objectively reasonable for officers to jerk plaintiff up by
 his wrists when he was not resisting, posed no threat to officers, and was not suspected of any
 serious offense. See id. Plaintiff alleges that these uses of force caused him lasting injury,
 including injuries to his wrist, shoulder, and back.
        The kettling, forcing plaintiff along with other individuals into a single area and not
 allowing them to leave, did not involve an objectively unreasonable use of force against plaintiff.
 Based on the facts alleged in the Third Amended Complaint, officers did not use any force in the
 act of kettling Plaintiff. The alleged use of force came after he had been trapped in the intersection
 and was being placed under arrest. Therefore, the defendant officers are entitled to qualified
 immunity on Count 12 as it relates solely to the act of kettling plaintiff.
        Plaintiff has also not established that officers applying zip ties too tightly violates the
 Constitution. The Eighth Circuit previously found that an officer who applies handcuffs so tightly
 they break a suspect’s wrist uses excessive force in violation of the Fourth Amendment. Kukla v.
 Hulm, 310 F.3d 1046, 1050 (8th Cir. 2002). It has not been clearly established that anything less
 than this constitutes excessive force. Here, plaintiff alleges the zip ties were causing him intense
 pain and he informed the officers, but they only tightened them more. He asserts the zip ties caused
 severe pain because he had previously undergone surgeries on his left wrist. These allegations do

                                                  21
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 22 of 30 PageID #: 3881




 not rise to the level of force established in Kukla, where the suspect’s wrist was broken from the
 handcuffs. Furthermore, the Court considers the claim from the “perspective of a reasonable
 officer on the scene,” and a reasonable officer would not have known plaintiff had prior wrist
 injuries which would result in zip ties causing undue pain. Because it was not clearly established
 that applying zip ties too tightly violates the Fourth Amendment, the defendant officers are entitled
 to qualified immunity on this portion of plaintiff’s claim.
        Defendants also argue it is not clearly established that the other alleged uses of force were
 unconstitutional. In May 2017, the Eighth Circuit established that it is unreasonable to use pepper
 spray against a non-resisting, non-fleeing individual, suspected of a non-violent misdemeanor.
 Tatum v. Robinson, 858 F.3d 544, 548-550 (8th Cir. 2017). In Blazek, the Eighth Circuit
 established it was excessive force to jerk an individual up by his arms with sufficient force to cause
 an injury to the individual’s shoulder when the individual was not resisting arrest, posed no threat
 to officers, was not suspected of a serious offense, and was handcuffed and under control. 761
 F.3d at 925. The Eighth Circuit has also previously established officers use an objectively
 unreasonable amount of force when they kick and punch an individual who is handcuffed and no
 longer resisting. White v. Jackson, 865 F.3d 1064, 1080 (8th Cir. 2017) (citing Krout v. Goemmer,
 583 F.3d 557, 566 (8th Cir. 2009)). Even though plaintiff was not handcuffed at the time Officer
 Thacker kicked him, he was laying on the ground, attempting to comply with Officer Thacker’s
 orders. He was not resisting arrest. At the time the defendant officers used force against plaintiff
 by pepper spraying him, kicking him, and jerking him up in such a forceful manner it has caused
 lasting damage to his shoulders and back, it was clearly established their actions would violate the
 Fourth Amendment. The defendant officers are not entitled to qualified immunity, on the motion
 to dismiss the complaint, on Count 12 as it relates to plaintiff being pepper sprayed, kicked in the
 ribs, and jerked up by his wrists.
        Defendants argue the supervisory defendants who did not personally pepper spray or kick
 plaintiff cannot be liable for the alleged uses of excessive force. Officers who do not directly use
 excessive force, but fail to intervene to prevent the use of excessive force by another officer, may
 be liable for violating the Fourth Amendment. Nance v. Sammis, 586 F.3d 604, 611-12 (8th Cir.
 2009). As Judge Sippel found in Baude, at this stage of litigation, plaintiff only needs to allege
 facts sufficient to state a plausible claim for liability. 476 F. Supp. 3d at 914. Plaintiff Ortega
 alleges the supervisory defendants were present at the mass arrest, witnessed officers using

                                                  22
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 23 of 30 PageID #: 3882




 excessive force, and failed to intervene. He also alleges the supervisory defendants issued orders
 allowing the use of force against a non-violent, largely compliant crowd. These allegations are
 sufficient to state a claim against the supervisory defendants. See Wagner v. Jones, 664 F.3d 259,
 275 (8th Cir. 2011) (“The supervisor must know about the conduct and facilitate it, approve it,
 condone it, or turn a blind eye for fear of what [he or she] might see.”). In Nance, the Eighth
 Circuit held that, as of June 2007, it was clearly established that “an officer who fails to intervene
 to prevent the unconstitutional use of excessive force by another officer may be held liable for
 violating the Fourth Amendment.” Id. Consequently, the supervisory defendants are not entitled
 to qualified immunity on Count 12.
        C.      Conspiracy
        In Count 3, plaintiff asserts a § 1983 civil conspiracy claim against the defendant officers
 and Lt. Col. O’Toole. Defendants ask the Court to apply the intracorporate conspiracy doctrine
 or, in the alternative, find defendants are entitled to qualified immunity because it is not clearly
 established that the intracorporate conspiracy doctrine does not apply.          The intracorporate
 conspiracy doctrine provides that “a local government entity cannot conspire with itself through
 its agents acting within the scope of their employment.” Kelley v. City of Omaha, Neb., 813 F.3d
 1070, 1078 (8th Cir. 2016) (quoting L.L. Nelson Enters., Inc. v. City of St. Louis, Mo., 673 F.3d
 799, 812 (8th Cir. 2012)). The Eighth Circuit has only applied the doctrine to 42 U.S.C. § 1985
 claims; it has not yet determined if it applies to § 1983 claims. This district has generally declined
 to apply the doctrine at the motion to dismiss stage. See e.g., Newbold v. City of St. Louis, No.
 4:18 CV 1572 HEA, 2019 WL 3220405, at *6 (E.D. Mo. Jul. 16, 2019) (collecting cases). Most
 recently, the undersigned declined to apply it at the pleading stage in the absence of direction from
 the Eighth Circuit. Torres v. City of St. Louis, No. 4:19 CV 1525 DDN, 2021 WL 1143909 at *8
 (E.D. Mo. Mar. 25, 2021). The Court again declines to apply the doctrine for the same reason.
        In Baude, Judge Sippel held the defendants were entitled to qualified immunity on the §
 1983 civil conspiracy claim because the law is unsettled as to whether or not the intracorporate
 conspiracy doctrine applies. 476 F. Supp. 3d at 916. The Court respectfully declines to apply the
 holding of Baude in this regard, and instead finds more persuasive the holding in Street v. O’Toole,
 No. 4:19 CV 2590 CDP, 2021 WL 677909 at *8 (E.D. Mo. Feb. 22, 2021) (Perry, J.). In Street,
 Judge Perry rejected the argument that the law regarding the intracorporate conspiracy doctrine is
 not clearly established. 2021 WL 677909 at *8. Judge Perry found that the Eighth Circuit has

                                                  23
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 24 of 30 PageID #: 3883




 clearly established that police officers from the same department may be liable for conspiring to
 violate clearly established constitutional rights because the Eighth Circuit has consistently
 recognized § 1983 civil conspiracy claims in prior cases. Id. (citing Small v. McCrystal, 708 F.3d
 997, 1010 (8th Cir. 2013); S.L. ex rel. Lenderman v. St. Louis Metro. Police Dep’t Bd. of Police
 Comm’rs, 725 F.3d 843, 852-54 (8th Cir. 2013)). The undersigned agrees with Judge Perry that
 “on September 17, 2017, a reasonable SLMPD officer would have known that he or she could be
 subjected to § 1983 conspiracy liability by conspiring with other SLMPD officers to violate
 plaintiffs’ clearly established constitutional rights.” Id. Therefore, defendants are not entitled to
 qualified immunity on plaintiff’s § 1983 claim by virtue of the intracorporate conspiracy doctrine.
        D.      Monell 3 Claim
        In Count 4, plaintiff asserts a claim against the City under § 1983 for the City’s
 unconstitutional customs and alleged failures to train, discipline, and supervise officers on the use
 of force and kettling. Specifically, plaintiff alleges the SLMPD’s policies, practices, or customs
 that caused constitutional harm to him include: (1) officers’ routine use of excessive force when
 policing protests, especially those at which police brutality is being protested; (2) the SLMPD’s
 refusal to provide medical care to citizens arrested including those suffering from pepper spray,
 and its refusal to loosen or release dangerously tight zip cuffs and treat resulting injuries; (3)
 kettling without warning on citizens who are not resisting arrest and are exercising their First
 Amendment rights; (4) use of vague and contradictory dispersal orders without giving an
 opportunity to comply; (5) arbitrary declaration of unlawful assemblies in the absence of any threat
 of force or violent activity; and (6) violation of the Fourth Amendment by regularly conducting
 unreasonable seizures and arresting individuals without probable cause. (Doc. 104, pgs. 38-39).
        “Section 1983 liability for a constitutional violation may attach to a municipality if the
 violation resulted from (1) an official municipal policy, (2) an unofficial custom; or (3) a
 deliberately indifferent failure to train or supervise.” Mick v. Raines, 883 F.3d 1075, 1079 (8th
 Cir. 2018) (internal quotations omitted). The City argues plaintiff fails to establish Monell liability
 under any of the asserted theories.




 3
  In Monell, the Supreme Court held that a government, under color of an official policy, is liable
 where it “‘causes’ an employee to violate another's constitutional rights.” Monell v. Dep’t of Soc.
 Servs., 436 U.S. 658, 692 (1978).
                                                   24
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 25 of 30 PageID #: 3884




                i.      Custom or Practice
        To establish liability for a municipality’s alleged custom, a plaintiff must allege: “(1) the
 existence of a continuing, widespread, persistent pattern of unconstitutional misconduct by the
 [municipality’s] employees; (2) deliberate indifference to or tacit authorization of such conduct by
 the [municipality’s] policymaking officials after notice to the officials of that misconduct;” and
 (3) the custom was the moving force behind the constitutional violation. Ware v. Jackson Cty.,
 Mo., 150 F.3d 873, 880 (8th Cir. 1998). As other judges of this Court have held with respect to
 similar Monell allegations in related cases, plaintiff’s Third Amended Complaint plausibly alleges
 that SLMPD customs on the use of excessive force against protestors, the use of vague and
 contradictory dispersal orders, the arbitrary declaration of unlawful assemblies, and the
 unreasonable seizures and arrests of protestors without probable cause were the moving force
 behind the constitutional violation he suffered. See Street, 2021 WL 677909 at *12; Baude v. City
 of St. Louis, No. 4:18 CV 1564 RWS, 2019 WL 4750254 at *5 (E.D. Mo. Sept. 30, 2019); Rose v.
 City of St. Louis, Mo., No. 4:18 CV 1568 RLW, 2019 WL 4602829 at *5 (E.D. Mo. Sept. 23,
 2019); Thomas v. City of St. Louis, Mo., No. 4:18 CV 1566 JAR, 2019 WL 3037200 at *6 (E.D.
 Mo. July 11, 2019); Laird v. City of St. Louis, Mo., No. 4:18 CV 1567 AGF, 2019 WL 2647273 at
 *5 (E.D. Mo. June 27, 2019); Laney v. City of St. Louis, Mo., No. 4:18 CV 1575 CDP, 2019 WL
 2423308 at *4-5 (E.D. Mo. June 10, 2019); Aldridge v. City of St. Louis, Mo., No. 4:18 CV 1677
 CAS, 2019 WL 1695982 at *10-11 (E.D. Mo. Apr. 17, 2019).
        Specifically, plaintiff alleges a pattern of using chemical agents without warning against
 peaceful protestors complaining of police actions, including incidents in October and November
 2014, in May and August 2015, and in July 2017; as well as additional incidents that occurred after
 the Stockley verdict on September 15, 2017. Plaintiff Ortega further alleges the City had notice of
 the past unconstitutional conduct because it entered into a settlement agreement in March 2015 in
 Templeton, et al. v. Dotson, et al., No. 4:14 CV 2019 CEJ (E.D. Mo.), in which it agreed not to
 use chemical agents to disperse groups of individuals engaged in non-criminal activity without
 first issuing clear and unambiguous warnings that such chemical agents would be used and without
 ensuring that there is a means of safe egress from the area (among other protections). However,
 after the consent decree was entered, SLMPD officers continued to use chemical agents against
 non-violent protestors without adequate warning or opportunity to comply.            These factual



                                                 25
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 26 of 30 PageID #: 3885




 allegations are sufficient to support the existence of an unconstitutional policy or custom that
 plausibly caused the constitutional violations alleged here.
         However, plaintiff does not sufficiently allege a pattern of the SLMPD’s failure to provide
 medical care to protestors, the use of too tight of zip ties and the refusal to loosen those zip ties, or
 SLMPD’s kettling of protestors without warning. For each of these, plaintiff only alleges the
 events that occurred on September 17. He does not allege any prior incidents to support such
 customs. Thus, he has not established a pattern of unconstitutional misconduct as it concerns those
 alleged customs. The Court grants the motion to dismiss as to those alleged customs only.
                 ii.     Failure to Train or Supervise
         To allege a § 1983 claim against the City for a failure to train or supervise, plaintiff must
 plead facts sufficient to show the City’s training and supervision practices were inadequate, the
 City was deliberately indifferent to the rights of others in adopting these practices, the City’s failure
 to train and supervise was the result of deliberate and conscious choices, and the alleged
 deficiencies caused plaintiff’s constitutional deprivation. Ulrich v. Pope Cty., 715 F.3d 1054, 1061
 (8th Cir. 2013); Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1216 (8th Cir. 2013).
         Although several judges in this Court have found allegations of the City’s failure to train
 or supervise to be deficient, the allegations in this case align more closely with Judge Perry’s
 decision in Street. In that case Judge Perry stated:
         Plaintiffs again point to the Templeton settlement agreement, which memorialized
         several changes to the SLMPD’s use of force and supervision procedures in order
         to prevent future constitutional injury. Plaintiffs allege that SLMPD officers were
         not trained in procedures necessary to comply with the settlement agreement.
         Plaintiffs further allege facts which demonstrate that even after the Templeton
         consent decree, SLMPD officers repeatedly used excessive force against protestors
         in a similar manner as was challenged in Templeton. From these facts, a plausible
         inference could be drawn that the City failed to train and supervise its officers in
         proper use of force procedures, that said failure was the result of a conscious and
         deliberate choice, and that the failure to train resulted in their constitutional injuries.

 2021 WL 677909 at *13. Plaintiff makes the same allegations in his Third Amended Complaint.
 Therefore, the undersigned agrees with Judge Perry that from these allegations, a plausible
 inference can be drawn that the City failed to train or supervise its officers. The Court denies the
 motion to dismiss as to plaintiff’s claims the City failed to train or supervise its officers.




                                                     26
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 27 of 30 PageID #: 3886




         E.      State Law Claims
         Defendants assert all of plaintiff’s state law claims either are barred by official immunity
 or fail as a matter of law.
                 i.      Official Immunity
         “Under Missouri law, public officials acting within the scope of their authority are not
 liable in tort for injuries arising from their discretionary acts or omissions.” Davis v. White, 794
 F.3d 1008, 1013 (8th Cir. 2015). Official immunity only protects officials who act within the
 course of their official duties and without malice. State ex rel. Alsup v. Kanatzar, 588 S.W.3d 187,
 190 (Mo. 2019). “A defendant acts with malice when he wantonly does that which a man of
 reasonable intelligence would know to be contrary to his duty and which he intends to be
 prejudicial or injurious to another.” Id. at 190, n. 7. “[A] police officer’s decision to use force in
 the performance of his duties is discretionary.” Davis, 794 F.3d at 1013.
         The acts alleged in plaintiff’s Third Amended Complaint are discretionary and thus,
 defendants may be entitled to official immunity. However, plaintiff’s allegations are insufficient
 to allege defendants did not act with malice. The allegedly unnecessary use of force against non-
 resisting individuals, such as plaintiff, the inflammatory and disparaging remarks made by SLMPD
 officers before, during, and after the incident, and the comparison between SLMPD’s response to
 the Stockley protests and other protests not related to police misconduct may reasonably support
 a finding of malice or bad faith. See Street, 2021 WL 677909 at *10. Official immunity is not
 appropriate at this stage of the litigation.
                 ii.     False Arrest
         Defendants assert plaintiff’s false arrest claim should be dismissed for the same reasons
 they should be granted qualified immunity for the § 1983 unlawful arrest claim, citing Edwards v.
 McNeill, 894 S.W.2d 678 (Mo. Ct. App. 1995) in support. Edwards provides that justification is
 a complete defense to a cause of action for false arrest. Id. at 683. Because plaintiff’s allegations
 do not establish the defendants acted with probable cause to arrest plaintiff, the Court denies the
 motion to dismiss the claim for false arrest.
                 iii.    Abuse of Process, Malicious Prosecution
         In Counts 7 and 8, plaintiff asserts claims of abuse of process and malicious prosecution
 against the defendant officers and Lt. Col. O’Toole. To assert a claim of malicious prosecution, a
 plaintiff must establish: “(1) the commencement of a prosecution against the plaintiff, (2) the

                                                  27
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 28 of 30 PageID #: 3887




 instigation of that prosecution by the defendant, (3) the termination of the proceeding in favor of
 the plaintiff, (4) the want of probable cause for the prosecution, (5) that defendant’s conduct was
 actuated by malice, and (6) damage to the plaintiff.” Baker v. St. Joe Minerals Corp., 744 S.W.2d
 887, 888 (Mo. Ct. App. 1988). Instigation requires affirmative action either through advice,
 encouragement, pressure, or something similar. Id. at 889. “The providing of honest information”
 does not constitute instigation, although supplying false information may. Id. To establish a claim
 for abuse of process, a plaintiff must show: “(1) the present defendant made an illegal, improper,
 perverted use of process, a use neither warranted nor authorized by the process; (2) the defendant
 had an improper purpose in exercising such illegal, perverted or improper use of process; and (3)
 damage resulted.” Trustees of Clayton Terrace Subdivision v. 6 Clayton Terrace, LLC, 585
 S.W.3d 269, 277 (Mo. 2019) (quoting Ritterbusch v. Holt, 789 S.W.2d 491, 493 (Mo. 1990)). Both
 malicious prosecution and abuse of process require a legal process be initiated. Id.; Baker, 744
 S.W.2d at 888.
        Here, the Third Amended Complaint contains only two factual allegations related to either
 of these claims. One is that all of the arrestees were given summonses showing they had been
 charged with “failure to disperse” and instructing them to appear in St. Louis Municipal Court on
 October 18, 2017. (Doc. 104, at ¶ 110). The second is that on October 13, 2017, the City
 Counselor’s office sent another letter saying it is reviewing the evidence in order to decide whether
 or not to file charges and the arrestee has no obligation to appear in Municipal Court on October
 18, 2017. (Doc. 104, at ¶ 118). There are no allegations that plaintiff was charged with a crime,
 nor are there any allegations about who instigated the issuance of the initial summons. While
 plaintiff alleges defendants arrested him, he does not allege those same officers were involved in
 issuing the summons. Consequently, he does not allege sufficient facts to state a claim for abuse
 of process or for malicious prosecution. Therefore, the Court dismisses Counts 7 and 8. See Street,
 2021 WL 677909 at *10 (dismissing claims of malicious prosecution and abuse of process because
 plaintiffs did not allege any facts showing any defendant had a role in the initiation of any
 proceedings against the plaintiffs).
                  iv.   Intentional and Negligent Infliction of Emotional Distress
        Plaintiff alleges a claim for intentional infliction of emotional distress in Count 9 and
 negligent infliction of emotional distress in Count 10 against the defendant officers. Defendants
 assert that the Court must dismiss these counts because they are “simply repackaged claims of

                                                  28
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 29 of 30 PageID #: 3888




 assault or battery,” citing to State ex rel. Halsey v. Phillips, 576 S.W.3d 177 (Mo. 2019). (Doc.
 107, pg. 14). The Missouri Supreme Court, in Halsey, recited the general rule that “[w]here a
 defendant’s conduct amounts to the commission of one of the traditional torts . . . and the conduct
 was not intended only to cause extreme emotional distress to the victim, the tort of intentional
 emotional distress will not lie, and recovery must be had under the appropriate traditional common-
 law action.” 576 S.W.3d at 181 (quoting K.G. v. R.T.R., 918 S.W.2d 795, at 799 (Mo. 1996)).
 This rule only applies to the tort of intentional infliction of emotional distress, not negligent
 infliction of emotional distress. Id. Thus, plaintiff’s claim of negligent infliction of emotional
 distress may proceed. See Street, 2021 WL 677909 at *11 (“[P]laintiffs only allege a negligent
 infliction claim so K.G. and Halsey, do not bar this claim.”).
           However, the Court need not dismiss plaintiff’s intentional infliction of emotional distress
 claim either. While he cannot proceed to judgment on all of his claims for assault, battery, and
 intentional infliction of emotional distress when they are all based on the same underlying conduct,
 at this stage of the case, he may assert alternative theories of recovery. See Fed. R. Civ. P. 8(d)(3)
 (“A party may state as many separate claims or defenses as it has, regardless of consistency.”).
 Therefore, at this point, the Court does not dismiss the claim of intentional infliction of emotional
 distress with the understanding that at some point, plaintiff must choose between his competing
 claims.
           F.     Vicarious Liability under the City’s Charter
           In Count 11, plaintiff asserts a novel theory of liability. He alleges Lt. Col. O’Toole and
 Charlene Deeken are vicariously liable under the City’s Charter. According to plaintiff, Article
 VIII, Section 5 of the Charter states, “[e]ach head of a department, officer or division shall be
 responsible for the acts or omissions of officers and employees appointed by him, and may require
 bonds or other securities from them to secure himself.” (Doc. 104, at ¶ 258). Plaintiff alleges Lt.
 Col. O’Toole and Deeken were officers and employees of the Chief of Police and were acting in
 the scope of their employment when they committed the acts alleged in the Third Amended
 Complaint. Id. at ¶¶ 259, 260. Defendants ask the Court to decline supplemental jurisdiction for
 the same reasons Judge Perry did in Street.
           In Street, Judge Perry declined to assert supplemental jurisdiction over the plaintiffs’ claim
 under the City Charter, the same claim asserted in this action, because it raised novel and complex
 issues. 2021 WL 677909 at *13. For example, Judge Perry stated that the claim raises statutory

                                                    29
Case: 4:18-cv-01576-DDN Doc. #: 122 Filed: 08/02/21 Page: 30 of 30 PageID #: 3889




 construction issues, conflict-of-law questions, the intent of St. Louis officials who drafted Section
 5 in 1914, the contours of Missouri law regarding officials’ vicarious liability, the extent Section
 5 conflicts with Missouri law, whether Missouri law preempts the Charter, and the effects of
 preemption on the validity of the Charter. Id. at 14. Judge Perry believed these issues were more
 appropriately resolved by Missouri state courts. Id.
        The undersigned agrees with Judge Perry. This is already a complex case involving many
 legal and factual issues. Plaintiff asks the Court to also address a novel theory of liability that is
 in itself very complex and has never been addressed by any prior court. Under 28 U.S.C. §
 1367(c)(1), the Court may decline supplemental jurisdiction over a claim that raises a novel or
 complex issue of State law. The Court here exercises its discretion and declines to consider
 plaintiff’s Count 11 claim of vicarious liability under the City Charter.
        Accordingly,
        IT IS HEREBY ORDERED that the motion of defendants to dismiss (Doc. 106) is
 sustained as to:
        (a)     the Count 4 claim against the defendant City of St. Louis for a pattern or practice
 of the SLMPD’s failure to provide medical care to protestors, the use of too tight zip ties and the
 refusal to loosen those zip ties, and SLMPD’s kettling of protestors without warning;
        (b)     the Count 7 claim of abuse of process;
        (c)     the Count 8 claim of malicious prosecution;
        (d)     the Count 11 claim of vicarious liability under the Charter of the City of St. Louis;
 and
        (e)     the Count 12 claim against the defendant officers as it relates to the alleged act of
 kettling plaintiff and to the alleged act of applying the zip ties on him too tightly.
        In all other respects the motion to dismiss is denied.



                                                _____   /s/ David D. Noce __ __
                                                UNITED STATES MAGISTRATE JUDGE
 Signed on August 2, 2021.




                                                   30
